w93




      OFFICE        OF THE   A’TTORNEY          GENERAL         OF   TEXAS
                                  AUSTIN




             h     your  1ettQf 0
        in
6pilllOtl        r4apOnfJe t0 thQ


     end wfi614n




                                                at @tat8        huditor
                                                lathorlty       to ooln-




             W4 will    diaposo     of your       seeo.na q,uastion          ffrrt.        Eta-
ployeor  ’ expense acoountr we          requlrrd          to    ba avprorrd           by Artiole
4366,   Revfmsd Civil Btatuter.            It     ii448   not    r4quilw       tlmt     ol.aimr
Won. Fred ft. Donohoo,   Flret Aaeletant,   %e   e



an& ecoounte must neoeseerlly bear the elgnature of the
head of the drpnrtment.  c%oh acprovnl may also be en-
dorsed on suoh olaime or aooount by come *other person
responsible ior incurring tSc expendIturea.

           In your letter of Earoh lS, 1941, you gave UP
the following information ooncernlng Q8p4rtmental praotloe
vlth reepcot to the dutlee of the Piret Asaletant in the
state Audito r ’ l o fflo e:

          "1 em advised that the rlret beelstent's
     dutlco have alvaye been eupervlelng of audits
     end handling the staff of auditors and euoh
     other detail ae hae been 4paolfioally leelgned.

          ‘The First Aesletant hae heretofore     never
     had any duty or 0rriO4 mlolnlrtratlon    other
     than the eupervlelon and prep@atlon of audit
     report 4.
          'Etriatly adalnletratloe qutise l~blub-
     Ing the adminietratlon of the PIret ~eeiatnnt'e
     poeltlon have been handled personall! by the
     &tat4 Auditor and Brrioienoy kxpert.

          v-‘e60 not believe the duties thus delegated to
anb pcl‘rormed by the FIr&t ~49l6t&nt tran404nded thQ bound4
of propriety or legality In tha least. Under the outhor-
Itlee below cited theea duties are proper& porfonuble        by
4n rselatant.   It furthermore appears that you may have
aeelgnsd various omployeee to the dutleli being perform&
by them ae set out In your secrond queetlon and that Lou
are therefore responsible ior the exp4nd.ltures  represrnted
by euoh expenee aooounte. If you aoo4pt such reeponeIblllt~
by signing your name to the aooounta the ~onptroller say
ieeue warrants in payment thereof.    Both carta of your
second queetlon are nnmwered in the aff:rmatlve.

           6eotion 17 of 8. B. 933, 46th     I.egi43.atur8,reade:

          'The &tats Jwlitor'e ofifoe is hereby dirsot-
     cd to eudlt all appliaatlons ror aid after came
     hate been pasled on by tha Direotor of ~~u4ll44-
     tlon and when suoh aFplioatlon hea been approved
     by eald Bireotor, It shall then be the duty Of the
Hon.   Fred R. Donohoo, First Assistant,   Page   3




       state AudItor to atprove, or rejeot such appli-
       ostlon. k:henever there 14 & cllfferenae between
       the 5tate Auditor and the Department of =;duoa-
       tion, the Joint Legi4lstIve' Advisory Oommittee
       ah&l1 eEJu4t 4-e on the requart of either Dspart-
       ment.*

          ke pointed out In our Opinion Ic?.O-3287, the a4el4t-
ante &nd other eaploy444 In the Auditor's offioe are appointed
by the Governor and their oontlnulng to p4rfonu the ueurl
dutler of their poeItIone under tha dIreotIon of the First
Aeelet&nt slnoe Hr. Xlng’e  reJsotIon by the senate h~e bg
pw-,    In the &b64noe  of termlnstlon by the Qovernor.
14 the duty af the persontie oi ths offloe to proored vlth
the a&U&g of the &udlte mentioned in 54otlon 17 &bove. rjut,
the queetlon of whether the PIret Aaeiet4nt may offlolnlly
aot upon, thet Is, rpprote or reJeot there lpylioatlons,
presents a different problem. tiehave reaohed the oonolusion
tht the First AeeIst4nt m&y not perform thIe funatlon.
           You advise UC verb&lly that you h&v4 never taken
the o&th of office nor made 4n offlalal bond.    Indeed, no
statute provider   tkmt the First Ameletont shall do 40. The
only authority for the ropointment of rsaletante in the Aud-
itor's OrriOQ I4 found In ArtIole 4413~-G, v6rnon'e Annottted
Civil StAtUtQS,  reading  A4 follow4:

            *In the event 4aId Auditor  shall find It
       neoeseary to have aeeIetanor In the dleoh4rge of
       the duties herein Imposed upon hla, he m&y apply
       to the Govsrnor for luoh aa4istanoe and the
       Oovernor 14 hereby authorlsed, In hle dIeorrti0n,
       to 4ppolnt  suoh aseIstant or &eeletante, lnolud-
       lng stenographlo and alerio& &eeletanoe, 44 he
       may conelder neoeeeary,  In order to reo~plleh
       the purpo444 of this hot.’

          The General Capartmental Approprlstlon 5111 is. 8.
427 p. z?e, Vol. 2, Aota 4Cth Leg.) oarrlee an approprlatlon
of CJ600.00 per year r0r the .aIr4t AnoIntant fhrte Auditor".
That ic the only place the First ~esletant 14 mentioned by
name In any statute. hovever you advlet that it ha8 long
been the practice lithe AudICor'a Department for one OS the
AesIetantr to be dcslxnstcd as Firat    Assistant.    but, no
etstutc anywhere vresoribss or definel,   hi& dUtiQ4.
Hon. Fred   R. Donohoo,   ~lra.~t*aalatant, P*ga 4



          Prom the opinion of the Court of Criminal       Ap~eal8
In hall1 *a. stnte, 129 6. )I. 630, we quote:

           “There eeemo to be a diatlnation     reoognlEed
     by all authorltloe, and it vi11 be fouod In eve
     atandarC dlotlonary, between the word ‘aaalatantT
     an6 the word ‘deputy’. They are not rsoop+re&
     aa synonymour  terma.   The word 'aaalatant     1~ unlrar-
     aally bailned  aa one who al&n, helpa, or aaalata,
     while the vore ‘deputy’ La defined to be a peraon
     appolnteC to aot ?or another, a aubatltute, a
     Ualagate, an agent. In the abaenaa of any atntutory
     prorlalon, the aaaletant never aots offloially for
     tbe prlnolpal.    Ha la not required    to be aworn, nor
     to give bond. HI8 oapaolty la more olerloal than
     otherulae, rhlla a deputy baa a more enlarged aem-
     lng, and may do anTthing that hi8 prlnolpel oan do.
     ‘3ur law wthorlraa and oraatca     the oiiioc of deputy
     aberiif and (?eputy olark, and they are authorized
     and aapoverad to do anytblng that      can be done br
     the prlnolpal. ’

          In Pfeirar 10. Muike, 260 8. Y. 1031 Commlraion
of Appeal8 opinion adopted by the %preme Cow&, wa find
the followhg~

           *It ia obaanee    that     artlolea 4310 ana 4345,
     reapeotlrely, require     that                    y atate
                                       the leo r eta rOS
     and the comptroller    ahall eaob appoint a ohlef
     olerk. It la not optional wlth elther to appoint
     or not appoint cluoh ohlaf clerk. The ltatute la
     mandatory lo providing for a ohlof 6lerk for eroh.
     Tha offioaa  of ohtei olerk of e&oh Ia thua oreated
     by ltatute. It la llkawlaa         obaorved that the
     atatutas provide that, in the rbaanoe of the aeo-
     rotary of atate, or hir InabIlIty to rat from any
     oauae, the ohisf    olark may perform all the dutiar
     required by lav of that offlear, and that It ahall
     be the Euty of the ohLef olerk of the ooaptroller
     to dleobarga the duties        of the oomutrollsr when
     he may be unatoldably abaent or inoapable from
     slohoeaa, or other oau888,        to diecharge  said du-
     tleo.
          *      The full authority o? the oblef clerk8
     thus t; ;oi~arlsaa fram the act8 ot the Leglelaturs
~~~~ Fred H. Donohoo, First   Aaalat-t,         *%O    b



     lnraatlng tbea with auoh authority when the oon-
     tinpenoies   mentioned In the statutes arlaa.       There
     1~ no delqatioo     of authority to the ohle? olerka
     by the aeoratary of state and the oomptrollar. In
     truth an& ir, !act, the rcoratary of state an4 the
     comptroller are impotent       to prevent the chief
     olerks   fron: thus parformlng    the d~utlea of those
     ofrlaes In the oontlngenalaa of the statute6
     authorlrlng than to aot. %a ohlaf clerks here the
     came authority to Farform the dutlaa o? those
     oifloee in thoae oontingenalaa tbst       the asoratary
     of rtate and comptroller have to perform them at
     all other tlmee-- the authorlty o? the Legl.alatura.
     Tba chief olark,a are publlo o??loera      In the same
     lanaa and oraatad    by the same legal autborlty aa
     other at.atutory o??loarr of the atate.*

           The Laglalatura baring Qalagated to the Btata Auditor
the power to approve or raJaat the lpplloatlons for rural aid,
and the First Aaaiatant  nowhare bolng given luoh pouer, ue
aro of the oplnlon that ha my not sot in auoh oapaolty.

          Yhat we b a r e
                        lald above answers your third question
about as wall ae we oan *newer It. @a would ray that the
personnel o? the offloo  may proeeod. under Tour auparri8ion
In the maklng of au&to, but o??loipl oertl?loatlon when and
I? provided to be made bs the State Aualtor  may not be l??lr a d
by you. such offlolal. a&r should awalt the a$polntrent and
quall?loatlon of a State Auditor.
                                               loure   rev     tnaly
         ED MAY
                                          ATTORNEY GFiNERAL OF TEXAS

           I,